Citation Nr: 1220878	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-02 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for benign prostatic hypertrophy.

3. Entitlement to service connection for arthritis of the right knee, hips, left shoulder and back.  

4. Entitlement to service connection for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969, during the Vietnam Era.  He also had earlier service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2007 by the RO.

A review of the Virtual VA paperless claims processing system reveals that the Veteran is receiving ongoing treatment for diagnosed depression, with symptoms of depression and anxiety; he is granted service connection for a major depressive disorder in this decision.
 
The Veteran provided testimony at the RO by way of a December 2009 videoconference hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was the subject of a Board decision and remand dated in February 2010.

The issues of service connection for benign prostatic hypertrophy and arthritis of the right knee, bilateral hips, left shoulder and back are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The currently diagnosed major depressive disorder is shown as likely as not to be causally related to psychiatric manifestation that were manifested during the Veteran's period of active service.  

2.  The Veteran is found to have presented credible lay assertions sufficient to  establish a continuity of symptomatology referable to a chronic psychiatric disorder beginning in service.   

3.  The Veteran is not shown have a current left ear hearing loss disability (as defined by VA regulations).

4.  The Veteran is shown to have experienced hazardous noise exposure during active service including during that in the Republic of Vietnam.

5.  The Veteran is not shown to have manifested complaints or findings referable to a hearing loss in service or for many years thereafter.    

6.  The currently demonstrated hearing loss disability of the right ear is not shown to be due to excessive noise exposure or another event or incident of the Veteran's period of active service.  

7.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a right ear hearing loss since service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his acquired psychiatric disability diagnosed as a major depressive disorder is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The claim of service connection for a left hearing loss must be denied by operation of law.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2011).

3.  The Veteran's disability manifested by a right ear hearing loss is not due to disease or injury that was incurred in or aggravated by service; nor may a sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A November 2006 VCAA letter explained the evidence necessary to substantiate the Veteran's claims.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the November 2006 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claims and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

No further notice or assistance is needed with respect to the claim for service connection for an acquired psychiatric disorder because the evidence is currently sufficient for a full grant of the benefit sought on appeal.

With respect to claim for service connection for the hearing loss disability, the claims file contains the available service treatment records, available reports of VA post-service treatment, reports of private treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

The Veteran has contended that additional VA treatment records and service treatment records exist, but not such as would be relevant to whether a current bilateral hearing loss disability was incurred in service or is related to any incident of service.  

Moreover, the RO has made exhaustive attempts to obtain additional service treatment records, but as is documented in the claims file, and discussed in memoranda dated in December 2011 and January 2012, all efforts to obtain the identified additional service treatment records and Providence VA Medical Center treatment records have been exhausted.  

The National Personnel Records Center has indicated that all available service treatment records have been sent to VA and the Providence VA Medical Center has asserted that on a search of medical records at their facility they failed to locate any evidence of medical records dating back to the time frame of the 1970s.  

The Board finds that, under these circumstances, further attempts to obtain additional service treatment records and the 1970s VA treatment records identified by the Veteran would be futile.

In addition, in April 2011, the Rhode Island National Guard forwarded to VA all available National Guard information, including service personnel and service treatment records, in its possession.  Most of these were duplicates of information already received from other sources at earlier dates.  No new information was received relevant to whether the Veteran incurred a bilateral hearing loss disability during or as a result of active duty.

The RO attempts to obtain the identified VA and service department treatment records is adequate and in substantial compliance with the Board's February 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As will be discussed, a February 2007 VA audiological examination and a September 2010 VA audiological examination reflect the taking of a thorough history from the Veteran, a review of the relevant service treatment and post-service treatment records, and well-explained explanations for the conclusions reached, with reference to relevant evidence and medical principles.  

The Board therefore finds that the examination reports are adequate for adjudication of the Veteran's claim for service connection for a hearing loss disability.  

As discussed, the September 2010 VA audiological examination report is adequate, and is therefore in substantial compliance with the Board's February 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Particularly in cases where, as is apparently the case here, some or all of a veteran's service treatment records have been lost or destroyed, VA has a heightened duty to assist the veteran in development of his claim, to include identifying for the veteran the types of alternate or collateral sources of evidence that may assist in substantiating his claim, such as statements from service medical personnel and "buddy" certificates or affidavits.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Further, the United States Court of Appeals for Veterans Claims (Court) has held that, in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

This increases the VA's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran was notified by letters dated in November 2006 and February 2009 of additional types of evidence that could substantiate his claims, such as lay or buddy statements of people he knew during service and medical personnel from his period of active service; letters to and from the Veteran during or after military service detailing the in-service incident; and accounts, statements, and letters from his family, friends, acquaintances, and coworkers, detailing each respective writer's recollection of the development of the Veteran's in-service incident and resulting injuries; post-service physical examinations; employment examinations.  

The Veteran has been advised that the RO was unable to obtain all of the service treatment records he identified as relevant to his claims.  In light of the apparent unavailability of certain service treatment records, the Board will give heightened consideration of the Veteran's claims under the facts of this case and to the benefit of the doubt rule in adjudication of his claims.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed for the claim of service connection for a hearing loss disability and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.

Accordingly, the Board finds that any error in such notice or development is harmless, and no evidence of prejudicial error in proceeding with final appellate consideration of his claim for service connection for bilateral hearing loss disability at this time.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service  Connection -- Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.
   
The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007)

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. § 1111.  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.  (Emphasis added.)

Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Certain chronic disabilities, to include hearing loss, to the extent it constitutes an organic disease of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

In this case, however, there is no evidence of sensorineural hearing loss disability to a compensable degree within one year after discharge from active service.  Indeed, aside from consideration of whether the Veteran's hearing loss disability is service connected, the Veteran does not currently have hearing loss disability to a compensable degree. See 38 C.F.R.  § 4.85, Tables VI & VII. Thus, a presumption of service incurrence does not arise pursuant to 38 C.F.R. §§ 3.307, 3.309(a).  

The Court of Appeals for Veterans Claims has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988).  

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

At a service department examination in January 1965, pure tone thresholds in the right ear were 0 decibels at 500 hertz, 0 decibels at 1000 hertz, 0 decibels at 2000 hertz, and 0 decibels at 4000 hertz.  Pure tone thresholds in the left ear were 0 decibels at 500 hertz, 0 decibels at 1000 hertz, 0 decibels at 2000 hertz, and 0 decibels at 4000 hertz.      

At the Veteran's April 1968 service activation examination, pure tone thresholds in the right ear were -5 decibels at 500 hertz, -5 decibels at 1000 hertz, 0 decibels at 2000 hertz, and -10 decibels at 4000 hertz.  Pure tone thresholds in the left ear were -5 decibels at 500 hertz, -10 decibels at 1000 hertz, -10 decibels at 2000 hertz, and   -10 decibels at 4000 hertz.      

The service treatment records do note that, on September 3, 1968, the Veteran underwent an ear wash.  On September 5, 1968, the Veteran was noted to have had his ear re-checked.  It was noted that the redness in his ear was gone.

At the Veteran's October 1969 service discharge examination, pure tone thresholds in the right ear were 0 decibels at 500 hertz, 0 decibels at 1000 hertz, 0 decibels at 2000 hertz, and 0 decibels at 4000 hertz.  Pure tone thresholds in the left ear were 0 decibels at 500 hertz, 0 decibels at 1000 hertz, 0 decibels at 2000 hertz, and 0 decibels at 4000 hertz.  

In connection with private treatment in November 1995, the Veteran sought treatment for dizziness with an onset approximately 4 1/2 years earlier, loss of balance and vomiting.  On testing, tympanometry revealed slightly negative compliance, bilaterally.  

The audiological testing was noted to reveal "only high frequency minimal sensory loss quite symmetrical."  In December 1995, the Veteran was found to have "very mild hearing loss" with no shift in thresholds, and "100% discrimination."

At private treatment in July 2003, the Veteran sought medical attention for dizziness.  The treating clinician noted that there was no major tinnitus.  After audiological testing (reported in terms not susceptible to analysis under the VA rating schedule) and other specialized ear examination, the diagnoses were those of vertiginous syndrome and asymmetrical sensory hearing loss.  It was noted that inner ear involvement might have been coincidental and that the entire condition was improving.  

In a statement submitted to VA in December 2006, the Veteran described having overwhelming noise exposure from motor vehicles and generators during service.  He described the noise as like a constant revving, loud, and deafening.  He recalled that, after the noise exposure, he at times could not hear people speak clearly, his ears would ring, and things sounded muffled.

At a February 2007 VA audiological examination, the Veteran's service treatment records were reviewed and the service department audiological testing results were accurately reported.

On audiological testing in February 2007, pure tone thresholds in the right ear were 25 decibels at 500 hertz, 40 decibels at 1000 hertz, 25 decibels at 2000 hertz, 25 decibels at 3000 hertz, and 35 decibels at 4000 hertz.  Pure tone thresholds in the left ear were 20 decibels at 500 hertz, 30 decibels at 1000 hertz, 10 decibels at 2000 hertz, 10 decibels at 3000 hertz, and 10 decibels at 4000 hertz.  Speech recognition scores were 94 percent in the right ear and 96 percent in the left ear.    

The February 2007 VA examiner noted the Veteran's history of military noise exposure.  He opined that, given the Veteran's normal thresholds at separation, his occupational history, his reported history of ear infections as an adult and the pattern of hearing loss (especially the conductive component at 1 khz in the right ear and the hyper-compliant left ear drum), the Veteran's mild hearing loss was due to other conditions of a more mechanical and structural nature as well as the aging process.  She opined that the Veteran's hearing loss was most consistent with pathology other than noise exposure.  

At private treatment in March 2007, the Veteran described beginning to experience tinnitus a few weeks to a few months earlier.  Although the Veteran complained of hearing loss, neither his treatment nor the onset for hearing loss was discussed.

At a September 2010 VA audiology examination, pure tone thresholds in the right ear were 15 decibels at 500 hertz, 30 decibels at 1000 hertz, 25 decibels at 2000 hertz, 30 decibels at 3000 hertz, and 40 decibels at 4000 hertz.  

The pure tone thresholds in the left ear were 5 decibels at 500 hertz, 25 decibels at 1000 hertz, 15 decibels at 2000 hertz, 10 decibels at 3000 hertz, and 10 decibels at 4000 hertz.  Speech recognition scores were 94 percent in the right ear and 94 percent in the left ear.    

The pertinent diagnosis was that of mixed hearing loss in the right ear with a conductive component at 1000 Hertz.  

The September 2010 VA examiner opined that there was a less than 50 percent probability that the Veteran's hearing loss was caused by or  result of military noise exposure.  

The examiner opined that the service discharge audiological examination, when viewed with his service entrance examination, provided no evidence of any significant threshold shifts during the Veteran's tour of duty in the Republic of Vietnam.  

The examiner further noted that, although the Veteran denied having any occupational noise exposure, he was a toolmaker for approximately 40 years after his discharge from active service. 

At his December 2009 hearing, the Veteran testified about having ringing in his ears and hearing loss.  (He is service connected for tinnitus.)  The Veteran described periods of noise exposure working with artillery, in the signal corps, and as a mechanic during active service.  

The Veteran could not recall the types of rounds fired when working with artillery.  He reported working on vehicles that did not generate a lot of noise but generators that did.  

The opinions of the February 2007 and September 2010 VA examiners are competent medical evidence of a high probative value and weight.  Both examiners opined that the in-service audiological examinations results, including those at the Veteran's October 1969 service discharge examination, were not consistent with a hearing loss being incurred in active service.  

Additionally, the February 2007 VA examiner persuasively discussed that the Veteran's hearing loss was more consistent with a mechanical or structural hearing loss, rather than a noise-induced hearing loss.  

The September 2010 VA examiner specifically noted that the Veteran's hearing was clinically normal at discharge from service and that no significant threshold shifts were shown during service.

The Board accepted as credible the Veteran's account that he had ringing in his ears during service.  However, to the extent that he currently asserts having  had a hearing loss since being exposed to hazardous noise during active service, these lay statements are not found to be credible for the purpose of establishing a continuity of symptomatology since service.   

On review, the more recent lay assertions are found to be inconsistent with information provided by the Veteran himself at the time of his separation from service in October 1969 when he specifically denied having or having had hearing loss.  

Moreover, the most probative in this claim of service connection for hearing loss are the findings of the service discharge audiometric examination results as interpreted in the context of earlier service department audiological examinations results, indicating that there was no significant threshold shift in his hearing.  

Also highly probative is the February 2007 VA examination report indicating that his hearing loss was more consistent with structural and mechanical hearing loss than with noise-related hearing loss.  

Also probative is that the Veteran did not provide a history of military noise exposure during ear treatment in 1995 and 2003, and with respect to continuity of symptomatology, that when initially seeking treatment the 1990s, his hearing loss was regarded as minimal and his discrimination ability was 100%.

In light of the foregoing, the Board finds that the preponderance of the evidence indicates that the Veteran's current medical right hearing loss disability is not shown to have begun during active service and otherwise to be due to noise exposure or other incident of his service. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in this matter.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the Veteran has a current hearing loss disability, as defined by VA regulations, in his right ear only.  

In his left ear, the Veteran does not have an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz that is 40 decibels or greater; or auditory thresholds for at least three of the frequencies from 500, 1000, 2000, 3000 to 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  38 C.F.R. § 3.385.  

Thus, absent a showing of a left ear hearing disability for VA compensation purposes, the Board must deny the claim of service connection for left ear hearing loss by operation of law.   


Psychiatric Disorder

At service department examinations in April 1964 and January 1965, clinical evaluation of the Veteran's psychiatric condition was noted to be normal.

On medical history provided at the Veteran's April 1968 service activation examination, he indicated that he then had or had experienced in the past "frequent or severe headache[s]," "depression or excessive worry," "nervous trouble," and "stomach, liver or intestinal trouble."  

The reviewing clinician wrote that the Veteran had tension headaches that were not disabling, a nervous stomach that was not disabling, and "nervous symptoms-personality."  

The psychiatric clinical evaluation section of the April 1968 activation examination was not completed.  However, his psychiatric profile was indicated to be a "1," indicating a high level of psychiatric fitness. See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

At the Veteran's October 1969 service discharge examination, the Veteran indicated by way of history that he experienced then or had experienced in the past frequent trouble sleeping and nervous trouble.  The reviewing clinician provided no clarifying information.  On clinical evaluation at the service discharge examination, the Veteran was evaluated as being psychiatrically normal. 

In January 2007, the service department verified that the Veteran's period of active service from May 1968 to October 1969 including a period of service in the Republic Vietnam from October 1968 to October 1969.  His DD Form 214 indicated that his military occupational specialty was that of wheeled vehicle mechanic.

At the December 2009 hearing, the Veteran stated that two of his friends died in a car accident during service and that another friend died while he served in Vietnam.  He stated the names of his three friends who died during active service.  He stated that he had recently been advised to seek psychiatric help from his VA health care providers, but that he was hesitant to seek help.  

At a September 2010 VA examination, the Veteran reported experiencing deaths in his family and physical abuse during childhood.  He received a graduate equivalency degree in 1964 while in the National Guard.  He indicated by history that he was never in combat.  However, he described two of his friends dying in a car accident during his period of active service.  

The examiner recounted that the Veteran became particularly upset while discussing the military frequently changing his plans and upsetting his life.  He stated that he hated the service because there was always something happening and changing and he was not home for the birth of his son.

The examiner opined that the Veteran did not have PTSD, but rather had a major depressive disorder.  His primary preoccupation during the interview was his discontent with the service and how the military kept changing orders, which was very upsetting to him.  

The examiner opined that the Veteran's depression was more likely than not related to his worry about significant medical illnesses rather than trauma within the service.  

However, this opinion is of limited probative value because the examiner overlooked the Veteran's reporting of trouble sleeping and nervous trouble at discharge from active service.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (finding in part that the Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent medical evidence).

The Veteran was evaluated as psychiatrically normal at service department examinations in April 1964 and January 1965.  It is unusual that no clinical evaluation of the Veteran was conducted at entry into active service in April 1968 despite complaints of multiple psychiatric symptoms and related gastrointestinal and headache symptoms.  

Nevertheless, the Veteran was profiled as a "1" for his psychiatric profile at entry into service in April 1968.  Accordingly, VA regulations require that the Board find that the symptoms described by the Veteran at his service entrance examination were notations of history and thus do not constitute a psychiatric disorder "noted" at entrance into active service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

With consideration of these factors, the presumption of sound psychiatric condition upon entry into active service applies in this matter. 

Because the presumption of sound psychiatric condition upon entry into service is not rebutted, the Veteran's claim becomes one for direct-incurrence service connection, with one result being that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Board finds highly probative that the Veteran relates his period of active service, including a period of service in the Republic of Vietnam, to his current depressive mood and that, at discharge from service, he reported having trouble sleeping and nervous trouble.  Psychiatric histories are very much to the effect of a depressive disorder that has existed from that time forward, currently diagnosed as a major depressive disorder.  

Although his major depressive disorder is no doubt also attributable to his current life circumstances, as found by a September 2010 VA examiner, the Board can find no reasonable basis to dissociate the symptoms of a chronic psychiatric disorder from the event of his wartime service, including that in the Republic of Vietnam.  

To the extent that his symptoms are noted by him as having existed during service and from that time forward, the Board finds that a continuity of symptomatology has been presented in this case. 

The Veteran is credible in his reporting of psychiatric symptoms during active service and they are corroborated by service treatment records and consistent with the circumstances of his service.  

Of additional probative value is the fact that the Veteran's major preoccupation at his September 2010 VA examination was his unhappiness during active service.  

Based on a review of the record, the Board finds the evidence to be relative equipoise in showing that the current major depressive disorder as likely as not is causally related to manifestations that the Veteran experienced during his period of active service and continued thereafter.  .  

By extending the benefit of the doubt to the Veteran, service connection for a major depressive disorder is warranted.  See 38 U.S.C.A. §§ 1110, 1111, 5107(b).


ORDER

Service connection for a major depressive disorder is granted.

Service connection for a right ear hearing loss disability is denied.  

The appeal as to the claim of service connection for a left ear hearing loss is dismissed.  


REMAND

Arthritis of the Hips, Right Knee, Left Shoulder and Back

The Board remanded the matter of service connection for arthritis of the right knee, bilateral hips, left shoulder and back, to the RO in February 2010, for the purpose, among other things, of scheduling the Veteran for an examination in order to obtain an opinion whether these claimed disabilities began during service or were related to any incident of service.  

On the September 2010 orthopedic examination report, the examiner wrote multiple times that "a temporary c-file was forwarded for review but did not contain any of the necessary information related to the request for determination of [service connection] for the veteran's orthopedic conditions."  

At the end of her report, the examiner specifically stated that the temporary folder did not contain any material relevant to the orthopedic issues, and that no service treatment records were available for review.  

As the examiner specifically found that she had not provided sufficient information to make the determinations requested, the examination report was returned to the examiner in December 2011 for corrective action.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 4.2 (examination reports-corrective action).

In December 2011 the examiner indicated that she had reviewed the claims file, including the relevant private treatment records.  The Board finds that her review of the claims file was not adequate.  

For example, in December 2011, the examiner found that the Veteran experienced a thoracic spine injury during service, so that a current condition of the lumbosacral spine was not related to the in-service injury.  

In supporting this opinion, the examiner wrote that, on review of the claims file, the records from private medical providers did not note any thoracic or lumbosacral spine conditions.  

By contrast, the Board notes that a December 2007 private report of X-ray of the thoracic spine indicates degenerative changes with multilevel osteophytes and disc space narrowing.

The examiner further noted in December 2011 that the Veteran's VA treatment records included notations of "arthritis," but without specifics.  

By contrast, the Board notes that a March 2007 VA treatment physical examination report includes an assessment of osteoarthritis of both knees, elbows, and the back, as well as a history of arthroscopic surgery for a torn meniscus of the right knee.

In light of the above, the Board finds that the December 2011 VA examiner's stated review of the claims file and stated results and opinion are inadequate to rectify the significant defects of the September 2010 VA examination of the Veteran's hips, right knee, left shoulder and back.  

As a result, the Board will request that the Veteran be provided a new VA examination to ascertain the current nature and etiology of these conditions.  

In order to avoid further delay in development and adjudication of the Veteran's claims, the examination is to include an adequate and contemporaneous review of the claims file and a fully reasoned explanation for all medical opinions provided.  See 38 C.F.R. § 4.2 (examination reports-corrective action).


Benign Prostatic Hypertrophy

At the Veteran's April 1968 activation examination and October 1969 service discharge examination, clinical evaluation of the genitourinary system was noted to have been normal.  The Veteran provided no history of genitourinary symptoms, and the service treatment records are silent for genitourinary symptoms.

At the December 2009 hearing, the Veteran described his symptoms of benign prostatic hypertrophy as having begun right after he left the service.  He stated that he had experienced blood in his semen at times and would go to the bathroom three to four times per night.  He stated that his sexual life was diminished and believed that his exposure to Agent Orange had something to do with it.  He stated that he was seen for benign prostatic hypertrophy right after he left the military and that the doctor who had treated him had passed away so that his records were not available.  

In a September 2010 VA examination report, the examiner diagnosed the Veteran as having benign prostatic hypertrophy and stated that this was not related to military service.  However, the examiner provided no reasoning or support in the record for this conclusion.  

The examination report is therefore of limited probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).

In a January 2012 VA e-mail, the RO requested by e-mail that the claims file be returned to the examiner to provide a complete rational and also address whether the benign prostatic hypertrophy had an onset within one year of service and if the condition was exposed to Agent Orange.

The response to the RO's January 2012 opinion request was "Rationale-Agent Orange does not cause benign hypertrophy of the prostate."  The response was provided by a person of unknown credentials, who, by their name or initials, appeared to be a person other than the one who conducted the September 2010 VA examination.  

Further, the opinion did not address the Veteran's reporting of symptoms of benign prostatic hypertrophy from very shortly after discharge from service through the present time.  

For these reasons, the September 2010 VA examination, even as supplemented by the January 2012 e-mail to the RO, is not adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As corrective action, the Veteran must be scheduled for a new VA examination that includes a contemporaneous review of the claims file, taking a history from the Veteran, and a fully reasoned explanation for all opinions provided.  See 38 C.F.R. § 4.2.  

Additionally, the RO should seek to obtain any additional available records of treatment or examination for benign prostatic hypertrophy or arthritis that may be relevant to the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, these remaining matters are REMANDED for the following action:

1.   The RO should take appropriate steps in order to request that the Veteran identify all potentially available records of VA and non-VA health care providers who have treated or examined him for benign prostatic hypertrophy or arthritis but which may not be associated with the claims file.  

After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially available relevant records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2.  Once all available relevant medical records have been received, the RO should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's benign prostatic hypertrophy began during active service or is related to any incident of service.
 
The RO must send the claims file to the examiner so that the examiner can review it contemporaneously with the VA examination, and the clinician must indicate that the claims file was reviewed, to include the relevant service treatment records and relevant post-service records of treatment.

The examiner must provide an opinion as to whether the Veteran's presumed exposure to Agent Orange in the Republic of Vietnam is etiologically related to his benign prostatic hypertrophy.

The examiner must take a complete history from the Veteran as to his symptoms of benign prostatic hypertrophy.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

After reviewing the medical evidence of record, taking a complete history from the Veteran, and conducting any necessary physical examinations, the examiner must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's symptoms of benign prostatic hypertrophy began during active service or shortly after active service.

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's benign prostatic hypertrophy began during active service or is related to any incident of service.

The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

3.  Once all available relevant medical records have been received, the RO should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has arthritis or other orthopedic disability of the right knee, either hip, the left shoulder, or the back, that had its clinical onset during active service or is related to an injury or other incident of service.

The RO must send the claims file to the examiner so that the examiner can review it contemporaneously with the VA examination, and the clinician must indicate that the claims file was reviewed, to include the relevant service treatment records and relevant post-service records of treatment.

The examiner must be referenced to a June 1967 service treatment record indicating that the Veteran was seen for a back injury that occurred in the motor pool.  The Veteran reported picking up a battery when he hurt his back.  He indicated that, while lifting the battery, he developed pain in the mid-back without rotation.  On examination, he had full range of motion of the spine, but was tender over the lower dorsal area of the spine and at T9-11.  The treating clinician's impression was muscle strain.  The Veteran was prescribed pain medication and was relieved from duty for the day.

The examiner must be referenced to a private report of X-ray studies of the thoracic spine that indicates degenerative changes with multilevel osteophytes and disc space narrowing.

The examiner must be referenced to a March 2007 VA examination report that includes an assessment of osteoarthritis of both knees, elbows, and the back, as well as a history of arthroscopic surgery for a torn meniscus of the right knee.  Reports of the private arthroscopic surgery are also associated with the claims file.

The examiner must be referenced to a September 2010 VA examination report that includes a diagnosis of rotator cuff tendonitis of the left shoulder and notes that the Veteran described an onset of left shoulder pain in the early 2000s.  He reported having a gradual onset of pain and limitation of motion in the left shoulder.  On examination, there was bony joint enlargement of the top of the shoulder, tenderness and abnormal motion.

The examiner must be referenced to a December 2011 VA examination report that includes a diagnosis of referred pain to the hips as secondary to degenerative disc disease of the lumbar spine.  

The examiner must indicate whether the Veteran has arthritis or other orthopedic disability of the hips, lumbar spine, thoracic spine, right knee or left shoulder.

For each disorder diagnosed, the examiner must indicate whether it is at least as likely as not (whether there is a 50 percent or greater probability) the identified disability had its clinical onset during active service or otherwise was due to an injury or other incident of service.

For each diagnosis of arthritis, the examiner must indicate whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the arthritis began within one year after discharge from active service.

The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

4.   After completing all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, in indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


